 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10 DARYL D. HENDERSON,                    )   No. CV 17-6314 MWF (FFM)
                                          )
11                    Plaintiff,          )
          v.                              )   JUDGMENT
12                                        )
                                          )
13 L. SPRAGUE MD, et al.,                 )
                                          )
14                    Defendants.         )
                                          )
15
16        Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
17 United States Magistrate Judge,
18        IT IS ADJUDGED that this action is dismissed with prejudice.
19
20 DATED: September 24, 2019
21
22
                                                MICHAEL W. FITZGERALD
23                                               United States District Judge
24
25
26
27
28
